PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/666,876
Filing Date: 29 Oct 2019
Appellant(s): Kim et al.



__________________
Kevin T. Grzelak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	(A) The Examiner notes that at pages 10-13 of the Appeal Brief, a listing and description of references used in the rejection is provided, but notes that at this point, no arguments are provided.
	(B) 35 USC 112(b) rejection of claim 5
	Appellant’s Arguments
	At pages 13-14 of the Appeal Brief, appellant argues that the Examiner has alleged that “comprises at 50” is unclear where the claim recites “the adhesion layer comprises at 50 at% Mn or more, excluding oxygen”.  Appellant argues that 0051 of the originally filed specification teaches that “at%” refers to atomic % of Mn excluding oxygen, where 0056 of the specification notes that pure MnOx would have 100 at% Mn.  It is further argued that “comprises” in claim 5 refers to including or having the atomic% of Mn (excluding oxygen), and therefore, 50 at% of Mn, as recited in claim 5, means that the adhesion layer has 50 at% of Mn (excluding oxygen), and therefore the recitations in claim 5 are clear to those skilled in the art read in light of the specification.
	Response to Appellant’s Arguments
comprises 50 at% Mn or more, including oxygen” without the “at” before “50 at%” it would be clearly understood that the layer would have 50% OR MORE of at% Mn, excluding oxygen.  However, with the “at 50 at% Mn”, the claim as read could be referring to specifically ONLY 50 at% Mn, since “at” an amount seems to be a specific amount, but at the same time the claim language includes “or more”.  Appellants arguments never specifically refer to the “at” before 50 at%.  Therefore, the claim rejection is maintained.

	(C) 35 USC 103 rejection of claims 1-9, 11 and 20 using Matsumoto (US 2014/0363971, hereafter Matsumoto ‘971) in view of Shang et al (US 2004/0203181).
	Appellant’s Arguments
	At pages 14-17 of the Appeal Brief, it is argued that Matsumoto ‘971 is directed to a process for forming a manganese oxide film as a barrier layer of a copper wiring layer in a semiconductor device, with a semiconductor substrate 10, an insulating film 11 formed on substrate 10, a diffusion barrier film 13 is then deposited, and then an interlayer insulating film 14 on film 11, then a trench 15 and via 16 formed in film 14, then a manganese oxide barrier layer film 17 formed on film 14, and lastly an upper copper wiring layer 18 is formed, where the Office Action alleges that at least substrate 10 corresponds to the claimed substrate and manganese oxide film 17 corresponds to the 
	Appellant further argues that one would not have modified Matsumoto ‘971 with Shang as alleged in the Final Office Action, where the Examiner alleges Shang discloses depositing a barrier layer on a glass substrate prior to deposition of a seed layer 210, where Shang discloses the barrier layer as preventing diffusion of alkali ions into the seed layer, and the Office Action appears to allege that that the barrier layer of Shang corresponds to the manganese oxide film 17 of Matsumoto ‘971 because Matsumoto ‘971 also discloses film 17 as a barrier film and therefore, alleges that Shang discloses a barrier layer directly contacting a glass substrate so that it would have been obvious to modify Matsumoto ‘971 so that the manganese oxide film 17 (a barrier layer) directly contacts substrate 10 and to modify Matsumoto ‘971 so that substrate 10 is an aluminoborosilicate glass in view of Shang.  However, appellant argues, Shang discloses the barrier layer as silicon oxide, silicon nitride, silicon carbide, and nitrogen and oxygen doped silicon carbide, and thus does not disclose a manganese oxide barrier layer, and describes different materials that would function differently; and furthermore, Matsumoto ‘971 teaches three layers (films 11, 13, 14) between the substrate 10 and manganese oxide film 17, and replacing each of these layers with aluminoborosilicate glass would destroy the intended purpose of Matsumoto ‘971, where Matsumoto ‘971 discloses films 11 and 14 as silicon oxide containing films, and the film 17 as a barrier layer between silicon oxide films and copper wiring layer 18, and thus the 
Response to Appellant’s Arguments
The Examiner has reviewed these arguments, however, her position that the rejection is proper is maintained.    Initially, as to the substrate 10 of Matsumoto ‘971, corresponding to the claimed substrate, the Examiner noted in the rejection (note the first paragraph of the rejection of claim 1 at paragraph 11 of the Office Action of September 1, 2021) that substrate 10 of Matsumoto ‘971 and also the further layers on this that would be part of the “substrate” on which the MnOx (manganese oxide, note 0049) film 17 is applied, including layer 14 directly contacting the MnOx layer.  Thus, the “substrate” of Matsumoto ‘971 as shown in the figure 2B can be considered 10 and also 11, 12, 13 and 14 layers, that give a base article (substrate) onto which layer 17 is applied (note figures 2A-2B). Note that the combined base article of substrate 10 and additional layers applied do not have to be specifically called “substrate” to meet the requirements of a substrate as claimed. Note the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Similarly, while the MnOx layer 17 of Matsumoto ‘971 is called a “barrier film” by Matsumoto ‘971, it can be considered as the “adhesion layer” as claimed since it is made of the same MnOx material as the claimed “adhesion layer”.  Furthermore, as to Matsumoto ‘971 not teaching the substrate 10 as aluminoborosilicate glass, fused silica or glass-ceramic, or substrate 10 directly contacting the MnOx layer 17, firstly, as to the substrate directly contacting the MnOx layer 17, the “substrate” made up of layers of 10, 11, 12, 13 and 14 does directly contact the MnOx layer 17, noting how MnOx layer 17 directly contacts layer 14 in figure 2B, for example.  Furthermore, as to the “substrate” being made of aluminoborosilicate glass, for example, the further reference to Shang has been cited as to this suggestion. 
Furthermore, as to the argument that Matsumoto ‘971 would not be modified  with Shang, the Examiner disagrees.  As discussed in the rejection, Shang indicates how a barrier layer can be applied to a glass (such as aluminoborosilicate) substrate before a seed layer of copper is applied, for example. As to the argument that Shang teaches a barrier layer of silicon oxide, silicon nitride, silicon carbide, and nitrogen and oxygen doped silicon carbide, and this does not correspond to the MnOx layer 17, since of different materials that would interact differently, the Examiner notes that at 0031 of Shang, it is described that the “. . . barrier layer typically comprises one or more dielectric materials, for example, silicon oxide, silicon nitride, silicon carbide, and nitrogen and oxygen doped silicon carbide, and combinations thereof” and where it is noted that the barrier layer may “ . . . prevent diffusion of seed layer materials into the underlying glass substrate 200” (note 0031), where the seed layer material can be copper (0029). Thus, the barrier layers of Shang are not limited to silicon oxide, etc. In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here the reasoning as to why the combination should be made using the teachings of Matsumoto ‘971 and Shang is provided in the rejection.

	(D) 35 USC 103 rejection of claim 10, and optionally, claim 9 under Matsumoto ‘971 in view of Shang, and further in view of Matsumoto et al (US 2014/0084466, hereinafter Matsumoto ‘466).
	At page 17 of the Appeal Brief, appellant argues that claim 10 depends from claim 1, and claim 10 would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (C) above, and therefore, since there are no further arguments as to the specific rejection of claims 9 and 10, the rejection is maintained.

	(E) 35 USC 103 rejection of claims 14-16 under Matsumoto ‘971 in view of Shang, and further in view of WO 2018/101468 (hereinafter ‘468, where Takagi et al US 2019/0269013 used as a translation for ‘468).
	At page 17 of the Appeal Brief, appellant argues that claims 14-16 depend from claim 1, and claims 14-16 would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (C) above, and therefore, since there are no further arguments as to the specific rejection of claims 14-16, the rejection is maintained.

	(F) 35 USC 103 rejection of claims 12 and 13 over Matsumoto ‘971 in view of Shang and ‘468, and further in view of Isobayashi (US 2010/0320604).
At page 18 of the Appeal Brief, appellant argues that claims 12 and 13 depend from claim 1, and claims 12 and 13 would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (C) above, and therefore, since there are no further arguments as to the specific rejection of claim 12 and 13 the rejection is maintained.

(G) 35 USC 103 rejection of claim 19 over Matsumoto ‘971 in view of Shang and ‘468, and further in view of Imori et al (US 2004/0235294).
At page 18  of the Appeal Brief, appellant argues that claim 19 depends from claim 1, and claim 19 would be patentable since claim 1 is patentable.
Group (C) above, and therefore, since there are no further arguments as to the specific rejection of claim 19, the rejection is maintained.

(H) 35 USC 103 rejection of claim 18 over Matsumoto ‘971 in view of Shang, and further in view of Gomez et al (US 2011/0294649).
At page 18 of the Appeal Brief, appellant argues that claim 18 depends from claim 1, and claim 18 would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (C) above, and therefore, since there are no further arguments as to the specific rejection of claim 18, the rejection is maintained.

(I) 35 USC 103 rejection of claims 1-9, 11, 14 and 18 over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Ting et al (US 5969422) and Kikuchi et al (US 2006/0283629).
Appellant’s Arguments
At pages 18-21 of the Appeal Brief, it is argued that Matsumoto ‘971 is directed to a process for forming a manganese oxide film as a barrier layer of a copper wiring layer in a semiconductor device, with a semiconductor substrate 10, an insulating film 11 formed on substrate 10, a diffusion barrier film13 is then deposited, and then an interlayer insulating film 14 on film 11, then a trench 15 and via 16 formed in film 14, then a manganese oxide barrier layer film 17 formed on film 14, and lastly an upper 
Appellant further argues that one would not have modified Matsumoto ‘971 with Ting and Kikuchi as alleged in the Final Office Action, where the Examiner alleges that Ting indicates how electroless or electroplating can be provided on a copper seed layer, where the seed layer can also be provided as copper alloy, and the seed acts as a catalyst for electroless or electroplating of copper, and would be provided on a surface where plating is desired, to be followed by electroless or electroplating, and the Examiner further stated that Kikuchi describes making wiring boards for mounting a semiconductor element, where a via opening 16 in an insulating layer 12 is provided over a base substrate 10, where the insulating layer can be considered a substrate as 14 of Matsumoto ‘971 as the underlying layer onto which copper 13 or 15 is to be filled, and can be filled using electroless or electroplating where layer 12 can be glass ceramic or silicon oxide, and the Final Office Action alleges that it would have been obvious to modify Matsumoto ‘971 to provide a copper or copper alloy seed layer on the surface of the MnOx layer as suggested by Ting, and further it would have been obvious to provide that the substrate layer 14 with the surface that the MnOx barrier layer is directly applied to as a glass ceramic as suggested by Kikuchi.
Appellant argues that, however, Ting teaches electroless or electroplating on a seed layer comprising an alloy of a refracting metal and one or more catalytically active 
Furthermore, appellant argues, Matsumoto ’971 teaches three layers between the substrate 10 and the manganese oxide layer 17 (insulating film 11, diffusion barrier layer, and insulating film 14), and appellant argues that modifying Matsumoto ‘971 with Ting and Kikuchi as alleged by the Examiner would have replaced each of these layers with the material of Ting or Kikuchi, but such a modification would have destroyed the intended purpose of Matsumoto ‘971, where Matsumoto ‘971 specifically discloses both insulating film 11 and 14 as silicon containing oxide films and that the manganese oxide film serves as a barrier layer between such silicon containing oxide films and copper wiring layer 18, and thus the purpose of the manganese oxide film 17 is to be disposed between a silicon containing oxide film and copper wiring layer 18, and thus one would not have modified the silicon containing oxide films of Matsumoto ‘971 (insulating film 11 and insulating film 14) to have been formed of a material of Ting and Kikuchi, and the modifying of the four distinct and different layers of Matsumoto ‘971 to be comprised of the same glass material appears to have been based on improper hindsight.
Response to Appellant’s Arguments
The Examiner has reviewed these arguments, however, her position that the rejection is proper is maintained.   Initially, as to the teaching of Matsumoto ‘971, while Matsumoto ‘971 describes a series of layers over which the MnOx (manganese oxide, note  0049) layer is applied (noting 10, 11, 12, 13 and 14),  the rejection discussed how ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Similarly, while the MnOx layer 17 of Matsumoto ‘971 is called a ”barrier film” by Matsumoto ‘971, it can be considered as the “adhesion layer” as claimed since it is made of the same MnOx material as the claimed “adhesion layer”.
As to Matsumoto ‘971 not teaching that the substrate 10 is comprised of “fused silica, aluminoborosilicate glass, or glass-ceramic” or that the MnOx layer 17 directly contacts the substrate 10, the Examiner notes that the rejection is not stating that Matsumoto ‘971 teaches these features, and in fact, the rejection indicates providing that layer 14 of Matsumoto ‘971, which is treated as the claimed substrate as discussed above, which directly contacts the MnOx layer 17, would be modified to be “glass-ceramic” from the suggestion of Kikuchi (note section (B) of the rejection of claim 1 at paragraph 17 of the Office Action of September 1, 2021).   This provides the claimed requirement of providing a substrate of glass-ceramic (from the options of substrate material) and that this directly contacts the MnOx layer.  Matsumoto ‘971 is not required to provide all In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the argument that one would not modify Matsumoto ‘971 with Ting as in the rejection, the Examiner disagrees.  Note as discussed in the first paragraph  and section (A) of the rejection of claim 1 at paragraph 17 of the Office Action of September 1, 2021, Matsumoto ‘971 describes how to provide copper wiring layer 18, where a copper seed layer can be applied and then forming a copper plating by electroless or electroplating (note 0085).  The present claim 1 requires “depositing a catalyst for electroless copper deposition” and then “depositing by electroless plating a first layer of copper”.  Ting demonstrates how when providing copper electroless plating, a first application of a seed copper material can be considered as depositing a “catalyst” for electroless copper plating, note the cited column 6, lines 10-55 of Ting, including at column 6, lines 35-55, indicating how copper is a “catalytically active” material that can work to serve as catalyst for subsequent electroless plating, and even how the described alloy (which can be with preferably copper) gives good step coverage.  Therefore, it would have been obvious that when providing the seed layer as described by Matsumoto ‘971, the seed layer can act as a catalyst for the copper electroless plating of Matsumoto ‘971 from the teaching of Ting, and Ting even suggests the use of the copper alloy for good step coverage.  Appellant refers to Ting using an alloy of refractory (refacting) material and the copper material (or other catalytically active metals) as giving an adhesion and barrier layer, but while Ting may describe the seed layer alloy as giving 
Furthermore, as to the argument that in Matsumoto ‘971, each of layers 11, 13 and 14 would be replaced with the material of Ting or Kikuchi, the Examiner disagrees with this position.  As discussed in section (B) of to the rejection of claim 1 in paragraph 17 of the Office Action of September 1, 2021, the material of layer 14 of Matsumoto ‘971 is suggested to become a glass ceramic, which layer 14 acting as the substrate layer, with In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here the reasoning as to why the combination should be made using the teachings of Matsumoto ‘971, Ting and Kikuchi is provided in the rejection.

(J) 35 USC 103 rejection of claim 10 and optionally claim 9 under Matsumoto ‘971 in view of Ting and Kikuchi, and further in view of Matsumoto et al (US 2014/0084466, hereinafter Matsumoto ‘466).
At page 21 of the Appeal Brief, appellant argues that claim 10 depends from claim 1, and claim 10 would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (I) above, and therefore, since there are no further arguments as to the specific rejection of claims 9 and 10, the rejection is maintained.

(K) 35 USC 103 rejection of claims 12 and 13 over Matsumto ‘971 in view of Ting and Kikuchi, and further in view of Isobayashi (US 2010/0320604).
At page 21 of the Appeal Brief, appellant argues that claims 12 and 13 from claim 1, and claims 12 and 13 would be patentable since claim 1 is patentable.
Group (I) above, and therefore, since there are no further arguments as to the specific rejection of claims 12 and 13, the rejection is maintained.

(L) 35 USC 103 rejection of claim 15 over Matsumoto ‘971 in view of Ting and Kikuchi, and further in view of Bright et al (US 2008/0150138).
At page 22 of the Appeal Brief, appellant argues that claim 15 depends from claim 1, and claim 15would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (I) above, and therefore, since there are no further arguments as to the specific rejection of claim 15, the rejection is maintained.

(M) 35 USC 103 rejection of claim 16 over Matsumoto ‘971 in view of Ting, Kikuchi and Bright, and further in view of Ohba et al (US 2008/0054467).
At page 22 of the Appeal Brief, appellant argues that claim 16 depends from claim 1, and claim 16 would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (I) above, and therefore, since there are no further arguments as to the specific rejection of 16, the rejection is maintained.


At page 22 of the Appeal Brief, appellant argues that claims 15 and 19 depend from claim 1, and claims 15 and 19 would be patentable since claim 1 is patentable.
The Examiner has reviewed these arguments, however, it remains the Examiner’s position that claim 1 was properly rejected as discussed for Group (I) above, and therefore, since there are no further arguments as to the specific rejection of claims 15 and 19, the rejection is maintained.

(O) 35 USC 103 rejection of claim 20 over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Kikuchi et al (US 2006/0283629)/.
Appellant’s Arguments
At pages 23-25 of the Appeal Brief, it is argued that Matsumoto ‘971 is directed to a process for forming a manganese oxide film as a barrier layer of a copper wiring layer in a semiconductor device, with a semiconductor substrate 10, an insulating film 11 formed on substrate 10, a diffusion barrier film 13 is then deposited, and then an interlayer insulating film 14 on film 11, then a trench 15 and via 16 formed in film 14, then a manganese oxide barrier layer film 17 formed on film 14, and lastly an upper copper wiring layer 18 is formed, where the Office Action alleges that at least substrate 10 corresponds to the claimed substrate and manganese oxide film 17 corresponds to the claimed adhesion layer.  Appellant further argues that Matsumoto ‘971 fails to teach substrate 10 as “fused silica, aluminoborosilicate glass, or glass-ceramic” or that the manganese oxide film 17 directly contacts substrate 10, instead teaching a plurality of layers between film 17 and substrate 10, and thus fails to disclose all features claimed. 

Appellant argues that, however, Kikuchi teaches that the barrier as composed of silicon oxide, silicon nitride, silicon carbide and nitrogen and oxygen  doped silicon carbide, and thus fails to disclose its barrier layer as being comprised of manganese oxide, and the barrier layer of Kikuchi does not correspond to the manganese oxide film 17 of Matsumoto ‘971 as it is of different material and would function differently.
Furthermore, appellant argues, Matsumoto ’971 teaches three layers between the substrate 10 and the manganese oxide layer 17 (insulating film 11, diffusion barrier layer, and insulating film 14), and appellant argues that modifying Matsumoto ‘971 with Kikuchi as alleged by the Examiner would have replaced each of these layers with the material of Kikuchi, but such a modification would have destroyed the intended purpose of Matsumoto ‘971, where Matsumoto ‘971 specifically discloses both insulating film 11 and 14 as silicon containing oxide films and that the manganese oxide film serves as a barrier layer between such silicon containing oxide films and copper wiring layer 18, and thus the purpose of the manganese oxide film 17 is to be disposed between a silicon 
Response to Appellant’s Arguments
The Examiner has reviewed these arguments, however, her position that the rejection is proper is maintained.   Initially, as to the teaching of Matsumoto ‘971, while Matsumoto ‘971 describes a series of layers over which the MnOx layer (manganese oxide, note 0049) is applied (noting 10, 11, 12, 13 and 14),  the rejection discussed how layer 14 (interlayer insulating film 14) which directly contacts the manganese oxide (MnOx) film 17, can be considered as either the part of the “substrate” onto which the MnOx film applied (where the “substrate” can be made up of the combination of base substrate 10 and the layers on top of it forming the substrate on which MnOx film 17 applied, note figures 2A-2B) or layer 14 itself can be considered as a “substrate” as an underlaying layer to which the MnOx layer applied (note the first paragraph of the rejection of claim 20 at paragraph 23 of the September 1, 2021 rejection).  Note that the layer 14 or substrate 10 and additional layers applied do not have to be specifically called “substrate” to meet the requirements of a substrate as claimed. Note the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. 
As to Matsumoto ‘971 not teaching that the substrate 10 is comprised of “fused silica, aluminoborosilicate glass, or glass-ceramic” or that the MnOx layer 17 directly contacts the substrate 10, the Examiner notes that the rejection is not stating that Matsumoto ‘971 teaches these features, and in fact, indicates providing that layer 14 of Matsumoto ‘971, which is treated as the claimed substrate as discussed above, which directly contacts the MnOx layer 17, would be modified to be “glass-ceramic” from the suggestion of Kikuchi (note the second paragraph of the rejection of claim 20 at paragraph 23 of the Office Action of September 1, 2021).   This provides the claimed requirement of providing a substrate of glass-ceramic (from the options of substrate material) and that this directly contacts the MnOx layer.  Matsumoto ‘971 is not required to provide all features of the claims because the rejection is a combination of references, including Matsumoto ‘971 and Kikuchi.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the further use of Kikuchi, the rejection of claim 20 at paragraph 23 of the Office Action of September 1, 2023, indicates to modify Matsumoto ‘971 to provide that the material of layer 14 is suggested to become a glass ceramic, which layer 14 acting as the substrate layer, with Kikuchi suggesting how a similar such layer can be either SiO2 or glass ceramic.    Appellant further argues that it was alleged that the barrier layer of Kikuchi corresponds to layer 17 of Matsumoto ‘971, and the barrier layer directly Group (C) above), but note that Shang is not used in this rejection, so these arguments are understood not to apply to the rejection actually made here.
Furthermore, as to the argument that in Matsumoto ‘971, each of layers 11, 13 and 14 would be replaced with the material of Kikuchi, the Examiner disagrees with this position.  As discussed in the second paragraph of to the rejection of claim 20 in paragraph 23 of the Office Action of September 1, 2021, the material of layer 14 of Matsumoto ‘971 is suggested to become a glass ceramic, which layer 14 acting as the substrate layer, with Kikuchi suggesting how a similar such layer can be either SiO2 or glass ceramic.  There is no requirement for all layers such as 10 and 13 to become glass ceramic.  Furthermore, while Matsumoto ‘971 describes that “a silicon-containing oxide film may be used” as layer 11 and 14 (0042), “may” does not mean that layer 14 must be a silicon-containing oxide film at all times.  In Matsumoto ‘971, it is indicated that barrier layers act to suppress copper from being diffused into the interlayer insulating film (note 0003), in other words, to stop copper from diffusion into the layer below, with a general teaching of an insulting film, and at 0010, Matsumoto ‘971 further indicates that the broad purpose of Matsumoto ‘971 is to form a manganese oxide film having no adverse effects on copper wiring layer and capable of maintaining a barrier 
   







Respectfully submitted,

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        

Conferees:

Gordon Baldwin
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.